Citation Nr: 1755602	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical spine degenerative changes.

2.  Entitlement to an increased rating in excess of 20 percent for status post surgical repair of the right shoulder with rotator cuff tendonitis.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1976 to July 1981 and from August 1981 to May 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the September 2010 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The appeal is now in the jurisdiction of the Waco, Texas RO.    

The Board remanded the claim the claim in August 2015 to afford the Veteran a Board hearing.  The Veteran testified before the undersigned at a videoconference hearing in August 2017.  A copy of the transcript has been associated with the claims file. 

During the August 2017 hearing, the Veteran reported that she had to quit her previous job as a result of her service-connected shoulder and neck disabilities.  As such a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.   See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when it is expressly raised by the Veteran or reasonably raised by the record).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously stated, the issue of entitlement to TDIU has been raised by the record but it has not been developed or adjudicated by the RO.  Thus, on remand the RO should send the Veteran a VA Form 21-8940 to assist in developing her claim.   

The record shows the Veteran underwent shoulder surgery in September 2015.  On remand any relevant private treatment records should be associated with the claims file.  In addition, the most recent VA treatment records of record are from December 2014.  On remand, any outstanding VA treatment records should also be associated with the claims file.    

VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A review of the claims file reveals that the Veteran was afforded VA examinations to evaluate her shoulder and neck disabilities in October 2014 - over 3 years ago.  The Veteran asserts that her disabilities are more disabling than reflected in her most recent VA examination.  See August 2017 Hearing Transcript.  As such, a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  Also, as the Veteran mentioned painful surgical scars due to her shoulder surgery and having numbness/tingling in her hand, scar and sensory examinations must also be conducted.  See August 2017 Hearing Transcript.   

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice regarding the TDIU claim and request that she complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Explain what is needed to establish entitlement to TDIU due to her service-connected disabilities.  Ask the Veteran to submit any additional evidence in support of a TDIU claim, to specifically include information on her work history, salary, and educational history.

2.  Contact the Veteran and ask that she provide a release for VA to secure records of treatment she received from any private medical treatment providers.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.    

3.  Obtain the Veteran's VA treatment records from December 2014 through the present.

4.  After completion of the above development, arrange for the Veteran to undergo VA examinations to determine the current severity of her cervical spine and right shoulder disabilities.  

The examiner should also complete sensory and scar examinations. 

All special tests and studies deemed necessary must be accomplished.

4.  Readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







